DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (claims 1-5) in the reply filed on 04/05/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 

Status of Claims
Claims 1-10 are pending in the application with claims 6-10 withdrawn. Claims 1-5 are examined herein.

Claim Objections
Claim 1 is objected to because of the following informalities: “a reduced missing pellet surface, pellet being” should recite “a reduced missing pellet surface, the pellet being”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "excellent compression resistance" in claim 1 is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim 1 is further indefinite because the term “reduced missing pellet surface” is unclear. Compared to what structure is the missing pellet surface reduced? Additionally, it is unclear whether the reduced missing pellet is a positively recited structure of the pellet, or an intended result of, for instance, the pellet having the claimed dish, land, and chamfers. If the former, what structure of the nuclear fuel pellet is encompassed by the missing pellet surface? Does this simply refer to the entire surface area of the pellet? A skilled artisan would be unable to determine what structural features the nuclear fuel pellet must have in order to have a “reduced missing pellet surface.”

Claim 1 is further indefinite because the limitations “a chamfer configured as a shape in which a corner is chamfered” and “a secondary chamfer configured as a shape additionally chamfered” are unclear. The limitations define and describe the “chamfer” using the same language, “chamfered,” which provides no additional information. Further it is unclear as to what structure the “corner” is referring to. Are the limitations intended to recite that the pellet comprises “a chamfer at a predetermined angle along a rim of the land” and “a second chamfer along a rim of the primary chamfer”? 

Claim 1 recites the pellet comprises a single chamfer and recites the chamfer comprises a primary chamfer and a secondary chamfer. The claim further recites the chamfer “is chamfered at a predetermined angle.” These limitations are unclear. A chamfer typically consists of a single slope and the recitation of the chamfer chamfered at a predetermined angle also suggests the chamfer consists of a single slope. How does the chamfer then comprise two chamfers? Which of the primary chamfer or the secondary chamfer is chamfered at the predetermined angle? Or does the predetermined angle refer to some overall angle formed by the primary and secondary chamfer? A skilled artisan would be unable to determine the structural relationship between the chamfer, the primary and secondary chamfer, and the predetermined angle. 

Any claim not explicitly addressed above is rejected because it is dependent on a rejected base claim.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and 

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2009/0122948 (“Charmensat”) in view of US Publication No. 2011/0176650 (“Doerr”).

Regarding claim 1, Charmensat discloses (see Charmensat, Fig. 3) a nuclear fuel pellet (23) having excellent compression resistance and a reduced missing pellet surface, pellet being a cylindrical shape (Charmensat, Fig. 3, [0057]) and comprising, on each of a top surface and a bottom surface thereof (see Charmensat, Fig. 3):
a dish (27) configured as a spherical groove shape and having a predetermined curved surface at a center (Charmensat, Fig. 3, [0057]); 
a land (the surface between 26 and 27) configured as a horizontal annular shape along a rim of the dish (Charmensat, Fig. 3); and
a chamfer (26) configured as a shape in which a corner is chamfered at a predetermined angle along a rim of the land (Charmensat, Fig. 3, [0057]), wherein the chamfer comprises:
a primary chamfer (26) adjacent to the rim of the land (Charmensat, Fig. 3, [0057]).



Doerr teaches (see Doerr, Figs. 1-2) a nuclear fuel pellet (1) comprising a primary chamfer (14) and a secondary chamfer (12) configured as a shape chamfered along a rim of the primary chamfer (Doerr, Figs. 1-2, [0041]-[0046]).

It would have been obvious to a person having ordinary skill in the art before the effective filing date (“POSA”) to include the second chamfer as taught by Doerr in the nuclear fuel pellet of Charmensat because Doerr teaches the double chamfering reduces the risk of chipping: the primary chamfer “prevents the appearance of a sharp edge between the first chamfer and the second chamfer … which guarantees that the contact between two superposed pellets remains soft” and the secondary chamfer “eases the loading of the fuel pellet” and “suppress[es] sharp corners” between the wall and top and bottom surfaces of the fuel pellet (Doerr, [0010], [0042]). 

Regarding claim 2, Charmensat in view of Doerr teaches the pellet of claim 1. Doerr further teaches wherein an angle made by the primary chamfer and a horizontal plane is smaller than an angle made by the secondary chamfer and the horizontal plane (Doerr, [0012]-[0015], [0044]). A POSA would have been motivated to combine Charmensat and Doerr as discussed above with regards to claim 1.

Regarding claim 3, Charmensat in view of Doerr teaches the pellet of claim 2. Doerr further teaches wherein the angle made by the primary chamfer and the horizontal plane is a one-degree angle to a 4-degree angle (Doerr, [0043]; Doerr teaches the angle may be a 3-degree angle, which is within the claimed range). A POSA would have been motivated to combine Charmensat and Doerr as discussed above with regards to claim 1.

Regarding claim 4, Charmensat in view of Doerr teaches the pellet of claim 2. Doerr further teaches wherein the angle made by the secondary chamfer and the horizontal plane is a 14-degree angle to a 25-degree angle (Doerr, [0041]; Doerr teaches the angle may be an 18-degree angle, which is within the claimed range). A POSA would have been motivated to combine Charmensat and Doerr as discussed above with regards to claim 1.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Charmensat in view of Doerr further in view of “Bundle Uranium Content and Performance of CANDU Fuel” (“Palleck”).

Regarding claim 5, Charmensat in view of Doerr teaches the pellet of claim 1, but Charmensat does not explicitly disclose the width of the land.

Palleck teaches a nuclear fuel pellet having a land configured as a horizontal annular shape along a rim of the dish, and further teaches the effects of varying the 

A POSA would have found it obvious to modify the land width of Charmensat-Doerr in view of Palleck based on the desired midplane and ridge strain properties (Palleck, page 250). Additionally, it would have been obvious to a POSA to optimize the width of the land to be between 0.3 to 1.5 mm since it has been held that, where the general conditions of a claim are disclosed in the prior art, discovering an optimum or workable range involves only routine skill in the art. A POSA would have been aware that the shoulder width would affect the amount of interaction between neighboring pellets thereby affecting fuel stress, strain, and expansion (see Palleck, Abstract), and would further affect the volume of the fuel pellet and therefore the amount of fissile material in the pellet (see Charmensat, [0066]). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 16/964,346 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the presently pending claim limitations are substantially similar to limitations recited in the claims of the reference application (instant claim 1 – see claims 1 and 6 of the reference application; instant claims 2-4 – see claim 8 of the reference application; instant claim 5 – see claims 1 and 7 of the reference application). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The Notice of References Cited (PTO-892) cites the prior art made of record and not relied upon that is considered pertinent to Applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINNEY KIL whose telephone number is (571)272-3191.  The examiner can normally be reached on Mon - Thu 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.K./Examiner, Art Unit 3646                                                                                                                                                                                                        

	/JACK W KEITH/           Supervisory Patent Examiner, Art Unit 3646